Citation Nr: 0501522	
Decision Date: 01/19/05    Archive Date: 02/07/05

DOCKET NO.  00-17 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel







INTRODUCTION

The veteran had active military service from February 1974 to 
February 1977.  He also had approximately four-and-a-half 
months of prior active service.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, denying the 
veteran service connection for multiple sclerosis.

This case was previously before the Board and in October 
2001, it was remanded to the RO for further development.  The 
case has since been returned to the Board and is now ready 
for appellate review.

The issue of entitlement to service connection diabetes 
mellitus was the subject of a statement of the case furnished 
the veteran in August 2003.  The veteran has not filed a 
substantive appeal as to this issue.  Consequently, the Board 
has no jurisdiction over this matter 


FINDINGS OF FACT

Multiple sclerosis, first manifested more than seven years 
following the veteran's release from active duty, is not of 
service origin. 

CONCLUSION OF LAW

Multiple sclerosis was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004)




REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003).

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the rating decision noted above, a July 2000 statement of 
the case and a supplemental statement of the case dated in 
May 2003.  These documents, collectively, provide notice of 
the law and governing regulations, as well as the reasons for 
the determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  Further, in an April 
2002 letter, the RO specifically informed the veteran of the 
information and evidence needed from him to substantiate his 
claim, evidence already submitted and/or obtained in his 
behalf, as well as the evidence VA would attempt to obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA and private treatment records and 
a report of a comprehensive VA examinations provided to him 
in February 2003 have been obtained and associated with his 
claims file.  There is no identified evidence that has not 
been accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  

The Board notes that the April 2002 VCAA letter was mailed to 
the veteran subsequent to the appealed rating decision in 
violation of the VCAA and that the appellant was not 
specifically informed to furnish copies of any evidence 
pertinent to his claim in his possession as required by 
38 C.F.R. § 3.159.  The Board, however, finds that in the 
instant case the veteran has not been prejudiced by this 
defect.  In this regard, The Board notes the veteran was 
provided notice of the division of responsibility in 
obtaining evidence pertinent to his case and ample 
opportunity to submit and/or identify such evidence.  No 
additional evidence appears forthcoming.  Therefore, under 
the circumstances, the Board finds that any error in the 
chronological implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Factual Background.

The service medical records, which include the veteran's 
December 1976 medical examination for separation from 
service, as well as records of chronological medical 
treatment provided to him during service, contain no 
findings, complaints, or diagnosis of multiple sclerosis.  A 
neurological evaluation on the veteran's December 1976 
service separation examination was indicated to be normal.

The a September 1993 private MRI of the veteran's brain was 
interpreted as showing a focal area of high signal intensity 
in the right temporal lobe and left periventricular white 
matter suggestive of focal areas of demyelination or lacunar 
infarcts of undetermined age.

In a letter dated in September 1993, Dr. W. S., an Associate 
Professor of Neurology, informed the veteran's treating 
physician, Dr. W. R. O., that he agreed that the veteran had 
multiple sclerosis.  He further noted that some time in 1990, 
the veteran developed a numbness in his left leg, followed 
within a couple of days by weakness in that limb.  He noted 
that the veteran was prescribed physical therapy and 
recovered but was left with some residual stiffness in that 
leg.  He noted that this was well until the end of July, when 
he developed fatigue and fatigability brought out by walking, 
when he developed bilateral shoulder pain.  Within a week he 
developed some urinary frequency and some bowel incontinence, 
followed within a week by a recurrence of left leg numbness.  
Within three weeks thereafter numbness and weakness in the 
right lower extremity developed.  Dr. S. again evaluated the 
veteran in December 1994.   

In a letter dated in November 1993, Dr. W. R. O., reported 
that the veteran presented in his office in September 1993 
with a progressive quadriparesis and ascending sensory level.  
He stated that a diagnosis was not apparent until the above 
MRI was obtained and that this "was the test that clinched 
the diagnosis of multiple sclerosis and made us able to 
proceed with alpha interferon and ACTH therapy."

In a letter dated in April 1997 DR. F. G-S., a Professor of 
Neurology, noted that the veteran was well until 
approximately 1988 when he developed polyuria and polydipsia, 
with weight loss and was diagnosed as having diabetes.  He 
added that from a neurological standpoint, the veteran was 
fine until two years later when he had numbness and weakness 
of his left leg.  It was noted that he was treated and 
improved over a period of several months but that in the 
spring of 1993 he once again developed numbness and 
paresthesia from the waist down on the left side, including 
the leg and he had incontinence of urine and feces.  He added 
that the veteran was subsequently diagnosed with multiple 
sclerosis by Dr. W. S. 

Dr. W. R. O. in a memorandum dated in July 1999 noted that 
the veteran was first seen in his office in September 1993 
and complained of numbness and clumsiness in his left leg 
"many years ago and then in 1990 he also developed weakness 
of his left leg."  Dr. O. described the evaluation and 
treatment provided to the veteran following the MRI of his 
brain in September 1993 for his evolving symptoms.  He 
reported that the veteran has a diagnosis of multiple 
sclerosis, relapsing-remitting type.

In a note dated in May 2001, Dr. H. B. M. stated that the 
veteran was under his care on and off since 1982 due to 
routine physical examinations and continuous complaints of 
bone and joint pains with numbness and mildly diffuse 
tinglings of the lower extremities as well as urinary 
incontinence suspicious of diabetes and neuropathy.

Dr. H. B. M. in a subsequent note in September 2001 related 
that the veteran was under his care since March 1982 due to 
the above complaints as well as other complaints to include 
frequent urination, excess thirst, weight loss.  In addition 
the veteran experienced problems with fatigue, coordination, 
and balance problems.  He sated that the veteran was then 
suspicious of diabetes neuropathy and was diagnosed with 
diabetes mellitus in January 1983 and was on treatment under 
his care for his condition.  He noted that the veteran, 
however, has been complaining about the consistent sensation 
of numbness, weakness in the left leg, fatigue, bone and 
joints pains, coordination, balance, and tingling sensations 
that relapse and remitted for years thereafter.  He observed 
that D. W. O., diagnosed the veteran with multiple sclerosis 
in September 1993.  He then stated that he believed that the 
symptomatology noted from March 1982 constituted the initial 
manifestations of multiple sclerosis, adding that clearly the 
veteran did present a history of early undiagnosed multiple 
sclerosis symptoms consistent with the disease.

In a statement dated in September 2001, a private physician, 
Dr. L. P., reported that the veteran has been his patient 
since 1982 and has several systemic illness which he 
identified as diabetes mellitus, high blood pressure, and 
multiple sclerosis.  He added that the veteran at present 
shows significant neurological problems and is aware of the 
gradual progress of the disease. 

Associated with the veteran's claims file are medical records 
from the Hospital Damas showing evaluation and treatment 
provided to the veteran from October 1993 to April 2001 for 
multiple sclerosis and diabetes mellitus.

The RO requested Dr. H. B. M. to furnish copies of his 
clinical records regarding treatment of the veteran beginning 
in 1982.  In response, in July 2002, Dr. H. B. M. indicated 
that the veteran was a friend and neighbor and he did not 
treat him at the office but gave labs and other tests and a 
prescription for diabetes.

The veteran was afforded a VA neurological examination in 
February 2003 for the specific purpose of determining the 
nature, severity and etiology of the veteran's multiple 
sclerosis.  The examiner reviewed the veteran's medical 
history and noted that the veteran's service medical records 
show no complaints or entries pertaining to the central or 
peripheral nervous system while on active duty.  The examiner 
observed that records from a Dr. W. O. mention the onset and 
clumsiness of leg by history in 1990.  He noted that the 
veteran was referred to a well-known neurologist in Miami, 
Dr, S., and was diagnosed as suffering from multiple 
sclerosis with onset of the disease established to 1990.  The 
onset of the disease was also noted to be established as 1990 
by a neurologist at the University of Pennsylvania when the 
veteran underwent an MRI consistent with a diagnosis of 
multiple sclerosis in 1997. Following examination of the 
veteran, mild multiple sclerosis of unknown etiology was 
diagnosed.  The examiner added that according to the 
treatment records of the veteran's private physician's in 
which prominent neurologists were involved in his care and 
diagnosis, the onset of his illness is around 1990, 13 years 
after his release from active duty.  The examiner did report 
that one of the veteran's private physician stated that the 
veteran had the onset of symptoms around 1982 but that 
relevant treatment records are not available and the 
physician did not review the claims folder.

Analysis

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by wartime service.  38 U.S.C.A. §§ 1110, 1131.  
When the disorder is multiple sclerosis, service connection 
shall be awarded where the disease becomes manifested to a 
degree of 10 percent disabling within seven years from the 
date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Regulations also provide 
that service connection may be established where all the 
evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Service medical records do not demonstrate the presence of 
any abnormalities, complaints or symptomatology recorded to 
be diagnostically representative of multiple sclerosis.  

A review of the evidence detailed above reveals that there is 
no contemporaneous medical evidence from the 7-year period 
from February 1977 to February 1984 contained in the 
veteran's claims file.  

The veteran argues that his complaints of symptoms prior to 
1990 have not been adequately addressed and represent 
undiagnosed multiple sclerosis.  The veteran's statements 
describing the symptoms of his disability are considered 
competent evidence.  However, where the determinant issue 
involves a question of medical diagnosis or medical 
causation, only individuals possessing specialized medical 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). The evidence 
does not reflect that the appellant currently possesses the 
required specialized medical training and knowledge, nor is 
it contended otherwise.

The medical evidence in support of the veteran's contention 
is the statement from a private physician, Dr. H. B. M. who 
expressed a belief that symptomatology evidenced by the 
veteran during treatment as early as March 1982 represented 
the initial manifestations of multiple sclerosis.  However, 
Dr. H. B. M has indicated that there are no contemporaneous 
clinical records as he did not treat the veteran in his 
office.  

The evidence which is against the veteran's claim includes 
records from two private neurologists, and a VA neurologist 
who reviewed the evidence in the claim file.  As indicated by 
the VA examiner the neurologists placed the onset of the 
multiple sclerosis, subsequent to 1987, which is beyond the 
seven-year presumptive period.  The Board places more 
probative value on the opinions of these specialists as 
opposed to the opinion of Dr. H. B. M.  

In summary, the Board concludes that there is no objective 
clinical evidence to establish that the veteran incurred 
multiple sclerosis during service or that this disorder was 
manifested within seven years following service.  As such, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim.  Accordingly, service connection 
for multiple sclerosis is not warranted.  In reaching this 
decision, the Board has considered the doctrine of granting 
the benefit of the doubt to the veteran, but does not find 
that the evidence is proximately balanced such as to warrant 
its application.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for multiple sclerosis is denied



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


